Case 1:08-cr-00015 Document 153 Filed 06/01/20 Page 1 of 2 PagelD #: 368

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
AT BLUEFIELD
UNITED STATES OF AMERICA
Vv. CRIMINAL NO. 1:08-00015
KEITH J. POWELL
MEMORANDUM OPINION AND ORDER

Pending before the court is the defendant’s motion to
continue his final hearing on the petition to revoke his
supervised release. (ECF No. 152.) In support of his motion,
counsel for the defendant explains that additional time is
needed due to the COVID-19 outbreak at the Huttonsville
Corrections Center, which hindered defendant and his counsel
from meeting and preparing for defendant’s final hearing in this
Matter. (See id.) Counsel also stated that the government does
not oppose the continuance of this matter. (See id.) For good
cause shown, the defendant’s motion is GRANTED.

Accordingly, the court hereby ORDERS that the final
hearing on the petition to revoke defendant’s supervised release
shall be held at 2:00 p.m. on June 23, 2020, in Bluefield. The
Clerk is directed to send a copy of this Memorandum Opinion and
Order to all counsel of record, to the United States Marshal for

the Southern District of West Virginia, and to the Probation

Office of this court.

 
Case 1:08-cr-00015 Document 153 Filed 06/01/20 Page 2 of 2 PagelD #: 369

IT IS SO ORDERED this Ist day of June, 2020.

ENTER :

Rau) Qophe,

David A. Faber, Senior Judge

 
